Case 5:19-cv-00157-RWS-CMC Document 10 Filed 03/01/21 Page 1 of 2 PageID #: 26




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  DERRICK D. HARPER,                              §
                                                  §
                                                  §    CIVIL ACTION NO. 5:19-CV-00157-RWS
                Plaintiff,                        §
                                                  §
  v.                                              §
                                                  §
  SHARON TAYLOR,                                  §
                                                  §
                Defendant.                        §

                                             ORDER

        Plaintiff Derrick Harper, an inmate proceeding pro se, filed the above-styled and numbered

 civil action complaining of alleged violations of his constitutional rights. The case was referred

 to the United States Magistrate Judge.

        Plaintiff sued a private individual who accused him of criminal misconduct.            The

 Magistrate Judge issued a Report recommending the lawsuit be dismissed because Plaintiff made

 no showing Defendant was a state actor for purposes of § 1983 liability. Docket No. 8.

        A copy of this Report was sent to Plaintiff at his last known address, return receipt

 requested, and was received on December 1, 2020 (Docket No. 9). No objections have been

 received.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District
Case 5:19-cv-00157-RWS-CMC Document 10 Filed 03/01/21 Page 2 of 2 PageID #: 27




 Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge

 is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

 109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

 of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly
      .
         ORDERED that the Report of the Magistrate Judge (Docket No. 8) is ADOPTED as the

 opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

 purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

 granted. It is further

         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.

         SIGNED this 1st day of March, 2021.



                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 2 of 2
